   8:19-cv-00034-JFB-CRZ Doc # 27 Filed: 08/03/20 Page 1 of 1 - Page ID # 182




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RHONDA J. WIDMER, as the personal
representative of the Estate of John T.
Widmer, deceased;                                                8:19CV34

                     Plaintiff,
                                                                 ORDER
       vs.

UNION PACIFIC RAILROAD COMPANY,

                     Defendant.


      This matter comes before the Court on the parties’ Stipulation for Dismissal

(Filing No. 26) of this case with prejudice. The Court being advised in the premises finds

that such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear their own costs.



      Dated this 3rd day of August, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
